Title: To George Washington from Joseph Dashiell, 26 February 1785
From: Dashiell, Joseph
To: Washington, George



Sir
Worcester County Maryland Feby 26th 178⟨5⟩

In consequence of my promise when at Annapolis I have the Honour to inform you that the price of Lumber is much Higher with us this winter than usual, On acct its being remarkably

dry, Many of our Mills not having water to cut more than half their usual quantity: shingles appear to be (from reasons I cannot account for) kept up in Proportion with plank.
I have thought proper to Insert the prices current at this time, for the articles inserted below.
If you should stand in need of any of the Articles here Mentioned, and cannot furnish them on better terms shall be glad to serve you, in forwarding a complyance with Any Bill you may send over. I am Dear Sir with much Esteem your Very Hubl. Servt

Joseph Dashiell

